FILED
                            NOT FOR PUBLICATION                             SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50249

               Plaintiff-Appellee,               D.C. No. 3:13-cr-04085-LAB

 v.
                                                 MEMORANDUM*
NORMA MARGARITA BARRANCAS-
SANCHEZ, a.k.a. Norma M. Barrancas-
Sanchez,

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Norma Margarita Barrancas-Sanchez appeals from the district court’s

judgment and challenges the 68-month sentence imposed following her guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 960. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand

for resentencing.

      Barrancas-Sanchez argues that the district court erred in denying a minor

role reduction to her base offense level under U.S.S.G. § 3B1.2(b). After

Barrancas-Sanchez was sentenced, the United States Sentencing Commission

issued Amendment 794 (“the Amendment”), which amended the commentary to

the minor role Guideline. The Amendment is retroactive to cases pending on direct

appeal. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      The Amendment clarified that, in assessing whether a defendant should

receive a minor role adjustment, the court should compare her to the other

participants in the crime, rather than to a hypothetical average participant. See

U.S.S.G. App. C. Amend. 794; Quintero-Leyva, 823 F.3d at 523. In addition, the

Amendment clarified that “[t]he fact that a defendant performs an essential or

indispensable role in the criminal activity is not determinative.” U.S.S.G. § 3B1.2

cmt. n.3(C) (2015). Finally, the Amendment added a non-exhaustive list of factors

that a court “should consider” in determining whether to apply a minor role

reduction. See id. Because we cannot determine from the record whether the

district court followed the guidance of the Amendment’s clarifying language and

considered all of the now-relevant factors, we vacate Barrancas-Sanchez’s sentence


                                          2                                  14-50249
and remand for resentencing under the Amendment. See Quintero-Leyva, 823 F.3d

at 523-24.

      In light of this disposition, we do not reach Barrancas-Sanchez’s claim that

her sentence is substantively unreasonable.

      VACATED and REMANDED for resentencing.




                                         3                                 14-50249